Citation Nr: 0530720	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  96-45 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to January 8, 1998, 
for the grant of a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a friend, R.J.B.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from November 1961 to 
April 1966.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision 
issued by the Department of Veterans Affairs (VA), Regional 
Office (RO) in Portland Oregon, which granted a TDIU as of 
January 8, 1998.  The veteran timely disagreed with the 
assigned effective date, and submitted a substantive appeal 
in which he requested a hearing before the Board.  In an 
April 2004 decision, the Board remanded this claim so that 
the requested hearing before the Board could be scheduled.   

The veteran provided testimony on this appeal before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing conducted in June 2005 at the Portland RO.  A 
transcript of the hearing has been associated with the claims 
file.


FINDINGS OF FACT

1.  Service connection is in effect for two disabilities - a 
lumbosacral muscle strain with L5-S1 sacralization and 
myofasciitis (a low back disability) and a dysthymic disorder 
and chronic pain syndrome (a psychiatric disability).  The 
low back disability has been evaluated as 0 percent disabling 
from April 1966, 10 percent disabling from March 1987, 20 
percent disabling from May 1996, and 40 percent disabling 
from June 2002.  The psychiatric disability has been 
evaluated as 70 percent disabling, effective January 8, 1998.  

2.  On January 8, 1998, the RO received the veteran's claims 
for service connection for a psychiatric disability, 
diagnosed as dysthymic disorder and chronic pain syndrome and 
for a TDIU.

3.  There is no formal or informal claim for service 
connection for a psychiatric disability, to include dysthymic 
disorder or chronic pain syndrome, prior to January 8, 1998.

4.  The clinical evidence and opinion establishes that the 
veteran's service-connected lumbosacral muscle strain with 
L5-S1 sacralization and myofasciitis did not increase in 
severity and become totally disabling in the year prior to 
the January 8, 1998, claim for TDIU.


CONCLUSION OF LAW

The criteria for an award of TDIU prior to January 8, 1998, 
have not been met.  38 U.S.C.A. § 5103, 5103A, 5107, 5110(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.155, 3.159, 3.400, 
4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the RO received, the veteran's January 8, 1998, 
claim for TDIU, more than two years prior to enactment of the 
VCAA.  Following the enactment of VCAA, in March 2001, the RO 
issued the veteran a VCAA letter regarding his pending claim 
for TDIU.  This letter met the essential four requirements of 
the VCAA, outlined above.  The claim for an award of TDIU 
based on service-connected back and psychiatric disabilities 
was ultimately granted by a June 2003 rating decision, and 
the RO assigned an effective date of January 8, 1998, for 
that grant of TDIU.  

The veteran's claim for an effective date prior to January 8, 
1998, is a "downstream" issue from the claim for TDIU.  
VA's General Counsel has held that the notification 
requirements of the VCAA and the regulations implementing it 
are not applicable to downstream issues.  See VAOPGCPREC 8-
2003.  The Board is bound by this opinion.  See 38 U.S.C.A. § 
7104(c).  

In any event, the Board notes that, soon after the veteran 
submitted his August 2003 disagreement with the effective 
date the RO had assigned for the grant of TDIU, the RO issued 
a September 2003 statement of the case (SOC) which addressed 
the claim for an earlier effective date, and provided the 
complete text of both 38 C.F.R. § 3.159, as revised to 
incorporate and implement the VCAA, and the text of 38 C.F.R. 
§ 3.400, the regulation governing determination of effective 
dates, as well as 38 C.F.R. § 4.16, which provides the 
criteria for the award of a TDIU.  The Board finds that VA 
has complied with VCAA, to the extent possible, as to this 
"downstream" claim since he received notice of the 
applicable law and regulations in communications soon after 
he made the claim for an earlier effective date.  Pelegrini, 
18 Vet. App. at 120.  Further, it is again pointed out that 
VCAA compliance was met with regard to the initial TDIU claim 
via the March 2001 VCAA letter, among other RO documents.

Here, the Board finds that, if VCAA compliance in accordance 
with Pelegrini is applicable, any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial assignment of the effective date for the award of 
TDIU, the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify, and the 
notice was provided to the veteran in the first communication 
to him following his submission of the claim.  

The veteran has had an opportunity to present argument and 
testimony.  Since the regulations and evidence of record are 
of primary relevance, and no further clinical evidence is 
relevant, the duty to assist has been met, and no further 
development of evidence would be of benefit to the veteran in 
the adjudication of the claim for an effective date prior to 
January 8, 1998, for TDIU.  Since both the duty to assist the 
veteran in developing the claim and the duty to notify the 
veteran have been met, if applicable, and to the extent 
possible, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Factual background

The veteran sought service connection for a back disorder in 
1966.  That claim was denied by the RO in a September 1966 
decision.  In a July 1993 decision, the Board determined that 
there was clear and unmistakable error in the September 1966 
RO decision, and granted service connection for a low back 
disability.  In a February 1994 decision, the RO effectuated 
the grant of service connection for a back disability, and 
assigned a 10 percent evaluation.  The veteran submitted 
claims for an increased evaluation in excess of 10 percent 
for the service-connected back disability on several 
occasions, and an increased evaluation to 20 percent was 
awarded in a June 2003 rating decision, effective in June 
2002.

By a Social Security Administration (SSA) decision issued in 
April 1997, the veteran was awarded SSA benefits, effective 
in December 1992.  The SSA decision noted that the veteran 
was disabled by a combination of impairments, including 
spinal disorders and psychiatric disorders.  

By a statement received on January 8, 1998, the veteran 
contended that he was entitled to service connection for 
psychiatric disorders, claimed as major depression with post-
traumatic stress disorder symptomatology, myofascial pain 
syndrome, somatoform disorder, and that he was entitled to 
service connection for hypertension, reflux esophagitis, and 
bilateral knee disorders.  He also contended that he was 
unable to maintain employment as a result of his service-
connected back disability and the other disorders for which 
service connection should be granted. 

At his June 2005 Travel Board hearing, the veteran testified 
that he was entitled to a TDIU prior to January 8, 1998, 
because he was, in fact, unable to obtain and maintain 
substantial gainful employment for more than a few months at 
a time prior to that date.  He testified that he had applied 
for veterans' benefits for unemployability prior to that 
date, and that he should, in fact, be granted such benefits 
back to 1966, when he was discharged from service as a result 
of his back disability.  The veteran's friend, R.J.B., 
testified that the veteran struggled to maintain employment 
after his service discharge.  

Analysis

For VA purposes, total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Marginal employment (generally, where the disabled 
person's earned annual income does not exceed the amount 
established by the Bureau of the Census as the poverty 
threshold for one person) shall not be considered 
substantially gainful employment. However, if the total 
rating is based upon a disability or combination of 
disabilities for which the Rating Schedule provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  

The applicable statutory criteria governing the effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110.  Except as otherwise provided, the 
effective date of an award of compensation based on an 
original claim, or a claim for increase, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a), 38 C.F.R. 
§ 3.400(q)(1)(ii).  The effective date may also be the 
earliest date as of which it is "factually ascertainable" 
that an increase in disability occurred, if the claim is 
received within one year from the date of the increase.  38 
C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155.  An informal claim must also be in writing.  
See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  A 
formal claim filed within one year following receipt of an 
informal claim may be considered submitted as of the date of 
the informal claim.  38 C.F.R. § 3.155.

The record establishes that service connection is in effect 
for two disabilities - a lumbosacral muscle strain with L5-S1 
sacralization and myofasciitis (a low back disability), which 
has been evaluated as 0 percent disabling from April 1966, 10 
percent disabling from March 1987, 20 percent disabling from 
May 1996, and 40 percent disabling from June 2002; and for a 
dysthymic disorder and chronic pain syndrome, which has been 
evaluated as 70 percent disabling, effective January 8, 1998.  
The veteran was awarded TDIU based on impairment from the 
aforementioned two service-connected disabilities, effective 
January 8, 1998, which is the date of receipt of his claim. 

The veteran could be entitled to an effective date for TDIU 
prior to the date of submission of his claim on January 8, 
1998, if there is a prior outstanding formal/informal claim 
for service connection for a psychiatric disability and 
evidence showing that such psychiatric disability is related 
to service and that his service-connected disabilities 
produced unemployability.

With regard to this argument, there is no evidence of an 
informal claim (i.e. a record of any written communication in 
the year prior to the receipt of the January 8, 1998, formal 
claim) in which the veteran sought service connection for a 
dysthymic disorder, chronic pain syndrome, or a psychiatric 
disorder.  The Board notes that the claims files includes an 
April 1997 statement from the veteran's representative.  This 
statement had an attachment consisting of an April 1997 SSA 
decision which indicated that the veteran was granted 
disability benefits.  In the April 1997 statement it was 
"[r]equest[ed] [that] the attached information from [the] 
Social Security Administration be evaluated with my 
client[']s claim for S/C for low back pain."  The Board does 
not find that this written communication raises an informal 
claim for service connection for a psychiatric disorder since 
the statement is devoid of any reference to a psychiatric 
disorder.  Further, the SSA decision, while addressing the 
severity of the veteran's psychiatric disability, as does 
other evidence on file which predates the January 8, 1998, 
claim, does not link the psychiatric disability to his 
military service.  In sum, the Board does not construe the 
April 1997 statement or attached SSA decision or other 
medical evidence on file as formal/informal claims for 
service connection of a psychiatric disorder.  An effective 
date prior to January 8, 1998, for TDIU can not be 
established based on an earlier claim (informal/formal) for 
service connection for a psychiatric disorder.

There is no evidence showing that prior to January 8, 1998, 
the veteran's service-connected back disability, alone, 
produced unemployability.  If that disability increased in 
severity in the year prior to the January 1998 claim, and 
became so severely disabling that the back disability, 
considered alone, caused the veteran to be unemployable in 
the year prior to the January 1998, the veteran would be 
entitled to TDIU prior to January 8, 1998, on that factual 
basis.  

In this case, however, the April 1997 SSA decision includes 
specific findings that the combination of impairments, 
including the psychiatric disorders, resulted in the 
veteran's inability to work beginning in 1992.  The 
discussion in the SSA decision is unfavorable to a 
determination that the veteran's service-connected back 
disability increased in severity in the year prior to January 
8, 1998, and alone resulted in individual unemployability for 
purposes of veterans' benefits at that time.  The clinical 
records, including the results of VA examinations conducted 
in May 1996 and May 2002, and outpatient treatment records 
prior to January 8, 1998, reflect the veteran's service-
connected back disability precluded strenuous manual labor 
prior to January 8, 1998, but do not establish that there was 
any marked increase in severity in the year prior to January 
8, 1998.  

The clinical records are devoid of evidence showing an 
increase in severity of his back disability.  The absence of 
clinical records reflecting that the veteran received 
treatment for his service-connected back disability in the 
year prior to January 8, 1998, is persuasive evidence that no 
increase in severity of the back disability which would 
warrant an award of TDIU based on that disability alone 
occurred during the year prior to January 8, 1998.  If an 
increase in severity occurs more than one year prior to a 
claim, that increase may not be considered to warrant an 
effective date prior to the date of the claim.  38 U.S.C.A. 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98.  The veteran's 
claim that he was unemployable as the result of his back 
disability alone for many years prior to January 8, 1998, is 
unsupported by evidence on file.
 
There is no evidence that any claim prior to January 8, 1998, 
for benefits which would warrant a grant of TDIU remained 
open and pending.  In the absence of evidence that the 
veteran's service-connected back disability underwent a 
factually ascertainable increase in severity which would 
warrant TDIU during the year prior to the January 8, 1998 
claim, no earlier effective date is warranted under 38 C.F.R. 
§ 3.400.  

The Board is unable to find any other factual basis or any 
other applicable statutory or regulatory provisions which 
might support a grant of TDIU prior to January 8, 1998.  
While there are additional legal theories on which a claim 
for an earlier effective date may be sought, such as on the 
basis that there was clear and unmistakable error (CUE) in a 
prior decision, the Board finds that no claim for an earlier 
effective date on the basis of CUE or any other possible 
legal theory has been raised in this case.

Congress has established specific rules governing effective 
dates for awards of monetary benefits.  38 U.S.C.A. § 5110.  
The Board is not free to disregard those rules without 
statutory authority.  Given the facts presented in this case, 
the Board finds no legal basis to award TDIU prior to January 
8, 1998.  Accordingly, in the absence of any statutory or 
regulatory authority for an earlier effective date, the 
appeal must be denied.


ORDER

The appeal for an effective date prior to January 8, 1998, 
for TDIU is denied.




	                        
____________________________________________
	K. Parakkal 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


